
	

113 HR 1284 IH: To amend title 38, United States Code, to provide for coverage under the beneficiary travel program of the Department of Veterans Affairs of certain disabled veterans for travel for certain special disabilities rehabilitation, and for other purposes.
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1284
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Ms. Brownley of
			 California (for herself and Mr.
			 Michaud) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  coverage under the beneficiary travel program of the Department of Veterans
		  Affairs of certain disabled veterans for travel for certain special
		  disabilities rehabilitation, and for other purposes.
	
	
		1.Coverage under Department of
			 Veterans Affairs beneficiary travel program of certain disabled veterans for
			 travel for certain special disabilities rehabilitation
			(a)In
			 generalSection 111(b)(1) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(G)A
				veteran with vision impairment, a veteran with a spinal cord injury or
				disorder, or a veteran with double or multiple amputations whose travel is in
				connection with care provided through a special disabilities rehabilitation
				program of the Department (including spinal cord injury center programs, blind
				rehabilitation center programs, and prosthetics rehabilitation center programs)
				if such care is provided—
						(i)on an in-patient basis; or
						(ii)during a period in which the
				Secretary provides the veteran with temporary lodging at a facility of the
				Department to make such care more accessible to the
				veteran.
						.
			(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 the Committees on Veterans’ Affairs of the House of Representatives and the
			 Senate a report on the beneficiary travel program under section 111 of title
			 38, United States Code, including—
				(1)the cost of the
			 program;
				(2)the number of
			 veterans served by the program; and
				(3)any other matters
			 the Secretary considers appropriate.
				
